
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 988
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Hunter (for
			 himself, Mr. Culberson,
			 Mr. Daniel E. Lungren of California,
			 Mr. McCotter,
			 Mr. Chaffetz,
			 Mr. Price of Georgia,
			 Mr. Luetkemeyer,
			 Mr. Rooney,
			 Mr. Guthrie,
			 Mr. LoBiondo,
			 Mr. Hall of Texas,
			 Mr. Broun of Georgia,
			 Mr. Scalise,
			 Mr. Young of Florida,
			 Mr. Frelinghuysen,
			 Mr. Simpson,
			 Mr. Tiberi,
			 Mr. Jordan of Ohio,
			 Mr. Shuster,
			 Mr. Gingrey of Georgia,
			 Mr. Tim Murphy of Pennsylvania,
			 Mr. Davis of Kentucky,
			 Mr. Nunes,
			 Mr. Kingston,
			 Mr. Lee of New York,
			 Mr. Sessions,
			 Mr. Dreier,
			 Mr. Bright,
			 Mr. King of Iowa,
			 Mr. Akin, Mr. Coffman of Colorado,
			 Mr. Wittman,
			 Mr. Latta,
			 Mr. Bilbray,
			 Mr. Burton of Indiana,
			 Mr. Calvert,
			 Mr. Poe of Texas,
			 Mr. Issa, Mr. Cohen, and Mr.
			 Nye) submitted the following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Recognizing the exemplarily service,
		  devotion to country, and selfless sacrifice of Special Warfare Operators 2nd
		  Class Matthew McCabe and Jonathan Keefe and Special Warfare Operator 1st Class
		  Julio Huertas in capturing Ahmed Hashim Abed, one of the most-wanted terrorists
		  in Iraq, and pledging to continue to support members of the United States Armed
		  Forces serving in harm’s way.
	
	
		Whereas in September 2009, Special Warfare Operators 2nd
			 Class Matthew McCabe and Jonathan Keefe and Special Warfare Operator 1st Class
			 Julio Huertas successfully captured Ahmed Hashim Abed, one of the most-wanted
			 terrorists in Iraq;
		Whereas Ahmed Hashim Abed is the alleged planner of the
			 March 21, 2004, ambush of a supply convoy in Fallujah, Iraq, which resulted in
			 the brutal killing of four Blackwater security contractors;
		Whereas Ahmed Hashim Abed evaded capture in Iraq for more
			 than five years until his capture by the three Navy SEALs;
		Whereas Special Warfare Operators 2nd Class Matthew McCabe
			 and Jonathan Keefe and Special Warfare Operator 1st Class Julio Huertas are
			 exceptional sailors who accomplished their mission in the finest tradition of
			 the Navy SEALs and the Unites States Armed Forces while defending their country
			 and protecting the citizens of Iraq;
		Whereas the capture of Ahmed Hashim Abed serves as an
			 important reminder that the United States is still engaged in a Global War on
			 Terror; and
		Whereas it is because of the efforts of these courageous
			 Navy SEALs and other members of the Armed Forces that Americans continue to be
			 free: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes the
			 exemplarily service, devotion to country, and selfless sacrifice of Special
			 Warfare Operators 2nd Class Matthew McCabe and Jonathan Keefe and Special
			 Warfare Operator 1st Class Julio Huertas; and
			(2)pledges to
			 continue to support members of the United States Armed Forces serving in harm’s
			 way.
			
